Case 1:20-cr-10020-NMG Document17 Filed 01/24/20 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LOCK/COLO

Criminal No.

747

UGVe

UNITED STATES OF AMERICA

 

Violations:
Vv.
Count One: Wire Fraud

MING XUN ZHENG, (18 U.S.C. § 1343)

a/k/a, “Kellerman Zheng,”

Gh tl Wd he Ni

Count Two: Mail Fraud =

Defendant (18 U.S.C. § 1341)

Forfeiture Allegation:
(18 U.S.C. § 981(a)(1)(C) and

28 U.S.C. § 2461)
INFORMATION

oO

At all times relevant to this Information:

General Allegations
l. The defendant, MING XUN ZHENG, also known as “Kellerman Zheng”

(“KELLERMAN”), was a resident of Massachusetts.

2. Ming Fei Zheng (“Ming Fei”) was KELLERMAN’s younger brother. Ming Fei
died in April 2015 during a trip to China.

Bis Sagicor Life Insurance Company (‘“Sagicor”) was an insurance company
headquartered in Scottsdale, Arizona, which provides annuities, life and health insurance
services.

Scheme to Defraud

4, Between 2016 and 2019, KELLERMAN devised and executed a scheme to

defraud life insurance companies by obtaining life insurance in his brother Ming Fei’s name and

fraudulently making it appear to the insurance companies as though Ming Fei were still alive.
Case 1:20-cr-10020-NMG Document 17 Filed 01/24/20 Page 2 of 7

5. Specifically, between approximately December 20, 2016 and March 20, 2018,
KELLERMAN submitted at least 24 life insurance policy applications in Ming Fei’s name to 20
U.S.-based insurance companies. KELLERMAN listed himself and his parents as the
beneficiaries of these policies for which the combined coverage limits were approximately
$11,650,000.

6. As part of the scheme, KELLERMAN took various steps to make it appear as
though his brother was alive and was the person applying for the insurance policies. Among
other things, KELLERMAN renewed Ming Fei’s Massachusetts Driver’s License, opened and
funded a Discover bank account in Ming Fei’s name, and maintained a mailbox at a UPS Store in
Florida, which KELLERMAN used as Ming Fei’s purported home address.

7. Some of the policy applications were eventually withdrawn, or the policy
coverage amounts were reduced, due to the fact that the applicant refused in-person interviews,
medical exams, and/or failed to provide medical documentation.

8. KELLERMAN later submitted claims on at least 12 of the policies, with a total
value of approximately $5.3 million. In connection with those claims, KELLERMAN submitted
documents to the insurance companies falsely indicating that Ming Fei had died in 2018. In fact,
unbeknownst to the insurance companies, Ming Fei had died three years earlier, before the
policies had even issued.

9, As one example of how the scheme worked, on or about April 5, 2017,
KELLERMAN, purporting to be Ming Fei, submitted an online life insurance policy application

to Sagicor. The application was for a $500,000 life insurance policy with an additional
Case 1:20-cr-10020-NMG Document 17 Filed 01/24/20 Page 3 of 7

Accidental Death Benefit Rider of $250,000. The beneficiaries listed on the policy application
were KELLERMAN and his parents.

10. | KELLERMAN listed Ming Fei’s address as that of the Florida UPS Store and
paid the premiums for the Sagicor policy using the Discover bank account he had opened in
Ming Fei’s name.

11. Based on the application, Sagicor issued policy number S000086823 in the name
of Ming Fei.

12, On or about April 17, 2019, KELLERMAN called Sagicor and, among other
things, told Sagicor representatives that Ming Fei had accidentally drowned on August 4, 2018,
which was more than'three years after Ming Fei’s actual date of death.

13. The following day, on or about Apri! 18, 2019, Sagicor mailed a letter addressed
to KELLERMAN’ parents, via the United States Postal Service. The letter contained
instructions and attached forms (including Foreign Death Questionnaires) required to file a
claim. The same letter and forms were e-mailed to KELLERMAN on or about April 18, 2019.

14. On or about June 13, 2019 and June 26, 2019, KELLERMAN emailed Sagicor
documents related to the life insurance claim. Among other things, these documents included a
falsified death certificate that listed Ming Fei’s date of death as August 4, 2018, and Foreign
Death Questionnaires purportedly completed by KELLERMAN and his parents reflecting the

same information.
Case 1:20-cr-10020-NMG Document17 Filed 01/24/20 Page 4 of 7

COUNT ONE
Wire Fraud
(18 U.S.C. § 1343)
The United States Attorney charges:
15. | The United States Attorney re-alleges and incorporates by reference paragraphs 1-
14 of this Information.
16. From in or about December 2016 through in or about June 2019, in Boston, in the

District of Massachusetts, and elsewhere, the defendant,

MING XUN ZHENG, a/k/a
“KELLERMAN ZHENG,”

having devised and intending to devise a scheme and artifice to defraud, and for obtaining money
and property by means of materially false and fraudulent pretenses, representations, and promises,
did transmit and cause to be transmitted by means of wire communications in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds for the purpose of executing the scheme

to defraud, as set forth below:

 

   

Count, |’ Approximate Date |...) Descriptio a ean
i June 13. 2019 Email from KELLERMAN to Sagicor Insurance = Company
° attaching fraudulent death certificate for Ming Fei Zheng.

 

 

 

 

 

 

All in violation of Title 18, United State Code, Section 1343.
Case 1:20-cr-10020-NMG Document17 Filed 01/24/20 Page 5 of 7

COUNT TWO

Mail Fraud
(18 U.S.C. § 1341)

The United States Attorney further charges:

17. | The United States Attorney re-alleges and incorporates by reference paragraphs 1-
14 of this Information.

18. From in or about December 2016 through in or about June 2019, in Boston, in the
District of Massachusetts, and elsewhere, the defendant,

MING XUN ZHENG, a/k/a
“KELLERMAN ZHENG,”

having devised and intending to devise a scheme and artifice to defraud, and for obtaining money
and property by means of materially false and fraudulent pretenses, representations, and promises,
did, for the purpose of executing and attempting to execute the scheme, place in any post office
and authorized depository for mail matter, any matter and thing whatever to be sent and delivered

by the Postal Service, and take and receive therefrom, any such matter and thing, including the

 

 

 

following:
Count | Approximate Date ie ae Mailing.
. Letter from Sagicor Insurance Company’ to KELLERMAN’s
2 April 18, 2019
parents containing instructions on how to file a claim.

 

 

 

 

All in violation of Title 18, United States Code, Section 1341.
Case 1:20-cr-10020-NMG Document 17 Filed 01/24/20 Page 6 of 7

FORFEITURE ALLEGATION
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

19. | Upon conviction of one or more of the offenses in violation of Title 18, United
States Code, Sections 134] and 1343, set forth in Counts One and Two of this Information, the
defendant,

MING XUN ZHENG, a/k/a
“KELLERMAN ZHENG,”

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),
and Title 28, United States Code, Section 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the offenses
20. ‘If any of the property described in Paragraph 19, above, as being forfeitable
pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code,
Section 2461(c), as a result of any act or omission of the defendant --
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461 (c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other
property of the defendant up to the value of the property described in Paragraph 19 above.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461 (c).
Case 1:20-cr-10020-NMG Document 17 Filed 01/24/20 Page 7 of 7

ANDREW E. LELLING
UNITED STATES ATTORNEY

(CO). 2.

District of Massachusetts: January 24, 2020

 

JORDI DESLLANO—~
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS
